


Exhibit 10.1
DESCRIPTION OF DIRECTORS AND
NAMED EXECUTIVE OFFICERS COMPENSATION


In accordance with the “Frequently Asked Questions” bulletin posted by the staff
of the Division of Corporation Finance of the Securities and Exchange Commission
on November 23, 2004 on the Securities and Exchange Commission’s website, we are
disclosing the following information that the Securities and Exchange Commission
may deem to be material definitive agreements with our directors and executive
officers.


In 2011, non-employee directors of Bancorp will receive a fee of $750 per
meeting.  Each director of Bancorp is also a director of the Bank.  Meetings of
the directors of Bancorp are held immediately before or after meetings of the
directors of the Bank. In 2011, non-employee directors of the Bank, who are also
directors of Bancorp will receive $1,550 per attended meeting, with the
Vice-Chairman receiving $5,500 per attended meeting. Non-employee directors of
the Bank who are not directors of Bancorp will receive $500 per attended
meeting. In addition, each non-employee committee member will receive the
following: $880 per Compensation Committee meeting; $800 per Corporate
Governance Committee meeting; and $880 per Audit and Examining Committee
meeting.  The Chairman of each committee will receive a fee of up to $270 per
committee meeting.  The Board members receive no additional compensation for
acting as the Nominating Committee.
 
We have not entered into employment agreements with any of the executive
officers, who are employed on an at-will basis.  In 2011, the Bank’s executive
officers will earn the annual base salaries set forth opposite their names below
and will be entitled to a bonus, if any, as determined by the Compensation
Committee, subject to any limitations imposed by the Emergency Economic
Stabilization Act of 2008 and the regulations adopted under such act.


Name
 
Title
 
2011 Salary
 
Alan J. Hyatt
 
President and Chief Executive Officer
  $ 354,900  
Thomas G. Bevivino
 
Executive Vice President, Chief Financial Officer, Secretary and Treasurer
  $ 197,400  
Phillip V. Jones, Jr.
 
Executive Vice President and Chief Relationship Officer
  $ 170,000  



The executive officers are entitled to participate in the Bank’s 401(k) Plan and
in an Employee Stock Ownership Plan.  The Bank makes a matching contribution of
50% of each executive officer’s 401(k) Plan contribution up to 6% of such
executive officer’s salary, and an additional non-matching contribution at the
discretion of the Board of Directors.  In addition, the Bank pays the health
insurance premiums for Mr. Bevivino and Mr. Jones.  Executive officers are
eligible for equity-based awards under our 2008 Equity Incentive Plan.










 


 
 


 
 


 
 


 

 
Exhibit 10.1 -- Page 1 --

--------------------------------------------------------------------------------

 
